Per Curiam,
The defendant applied to the court below for a rule to open a judgment entered against him by confession, and on the hearing before the court considerable testimony was taken, in which the defendant admitted the genuineness of his signature to the lease on which the judgment is based. The court held, after a consideration of the testimony, that he was not entitled to have the judgment opened and make a defense on the grounds set out in his petition. Questions of fact passed upon by the court below will be reviewed only in case of mani*282fest error, and we review the evidence only for the purpose of determining the law of the case, and not its weight. A conclusion reached by the court on conflicting evidence of witnesses whose credibility is wholly for its consideration is conclusive, and will not be reviewed on appeal.
The judgment is affirmed.